‘:
   .,,             OFFICE   OF THE ATT’ORNEY   GENERAL   OF TEXAS
4..                                   AUSTIN




         somrable Ueorge H. Fhagsmrd
         8tete ComptrollerOS Publio Aaoounta
         AUdibl,   %WSS




                   We hsvo raaelved
         en opinhm fr01~this deptm
         or not it ie neooarmv to p
         upon the 90% of authorlaed
         mm-par talus atook of 8 T
                                                   c 388S1on, 4nsotod
                                                    lo 15, of XouBe will
         Xo. 6.
                                                     6 departmnt hold;
                                               quoted language to
                                                 0 tax 6n ori&aal
                                                 r t&4, ooa?poretion’8
                                                 rubrorlptloaem-




                                olueion aa to the non-taxsbiXftyof
                                6 stook do08 aot 4xtcnG to end em-
               onoe outetondlngfn the hands of t&e publio and
               hae been purohased by tbe oorporatfoafor reaolc.
               ~uoh stook la not original iam  atook end $8
               taxable.
             *. . . .*
          ?!bolptcr      the}hQb~d Civil .FYsttUtes
                  19A ::!:                         of Tarea,
1925; bafnp,'rtfclee2:‘38ato 169@m, inelusive, ia the Texea
MAW dut!l!q~tith non-per oorporetione. ,L.rticle
                                              153&k, RU'JTL),
proridso:

             *Upon the organization,undrr the law8 of
        thie 3.ate,  of an private oorporkition rm pro-
        tit, . . . praricxon my be atedefor the iseu-
        anon of oheros of its staok without nor~nal or
        per value. Every auoh shsra &ml1 bs uqual in
        elf.respcotc to avery other suoh sham, ccroept
        that the charter or 4ny 4aondment thoreor may
        proriCe that suoh nharcr d10u1d be airride   iato
        Different ola884a, tha sharoa of seoh elan4 to
        ham preferonoos,dr%lgaatione,rtcphtr,'    privf-
        legoa md powers e.ndbe subject to nuoir:~~rastrio-
        tlons, llmltatimu3 and ~u4llficntionsem shell
        ba rtated lo thr ohnrter or aAy emsndrmnt ther4oi.
        any 14w of thla 3iet4 ropulring  thee the p4r +eluo
        ot shares a? stook of a oorporabion be atetea in
        any oert.ifLoabe, report, or other inntrumont or
        paper shall be oozapliadwith bl rtatiw, in ro-
        spaat to shar44 tdthout nominal or per'valuo,
        that auoh stoob ie without par velus, and wherever
        the mouAt of atoelcis required to be stated,    th4
        number or mob 8har48 without nor4k41 or per vslue
        chal.1Se stated an4 that ouoh rhanea exe sZthout
        no&Aal or par v491ue."
            Artiale 1518b, aupra, pmvld48t
             Tubry oartl~loate i6sued for share8 or amok
        without notinel or par relue ahall hew plelnlg
        stet%d on fta feoe the n&xber ot sharer;nhioh it
        rrpr4eents snb the elfteathsrlrof,e4Af-l
                                              ahall Act
        set forth eny par ~a&&4 or Valus in 60llara of
        suoh ehesa4. i!osuch"oartiiio%te4hall oxgmss
        or atote thGI=aQCI
                         eny rats 09 tividend, ~lWf%NlnOe
        a4 Lo assets in liqUi&atitiAhCL*prio% at *ioh
        such s3arbs may be retloemedsroept SC dollase eAd
        osnoz par ahere."
$oporsble*Georgeii.?hoppara,Pa80 3


         ArtIole 15380, eupra, prorlaesr
         Vorporetlone mey isrue and diepoae of their
    +uthorized shares having no nomIne or per rolue
    for auah aoneibrrrtionee nmy be prtisoribd   In the
    orI&nel charter or any amendment thereof; or, Ir
    no Oonei%erotionis 80 pre8orllm%,then for euah
    conaIaeretIona8 my be rua by the atookhold0ra
    at o meting %uly oalled and hold for that purpose,
    or by the boml of dlreotore when aoting under
    (yenoralor SpeoIal authority grunted by the etoak-
    holders( or by the board of direatom   when lotlng
    under general authority oonferreQ by the original
    eherter or tmr amendmmatrthereof;  swh ooneldera-
    tlon to be In the iorm of monay paid, labor done
    or property eotually reeeired. J&y and all sharer,
    without nominal or par velue imu     ror the ooni
    siderationpreaorlbed or rlud Ln aooordanoenlth
    the prorleiona of thie seotion rhall.be fully pa&l
    etoek end not liable to ray rurther aall or aeeece-
    zent thereon, nor shall the aub&orlberor holder
    be lleble for ouy iurther paymenta.*
         Artlole 15384, aupra, protiaesr
         *a o r p o r letio    na the lwuawe of
                        uthborbisg
    rherea of its (their) stook wlahout napliuelor
    par value shall furnish to, end file with, the
    Feoretary of Sata nt the tine of filing the ahar-
    tar or emendxwnt to a oherter authorixlngthe In-
    auence or such stook a oertlfioste authentloated
    by the bwx-porPtora Ocito oriafnal  ahmter, end
    by 8 majority or the dlreotors aa to any amend-
    ment thereof, in the mennor required by the lrvm
    of thie ?tate as to an original oharter of In-
    oorporatlan,oetting forth the ioltcnring:
         *(e) The nureberor ahares with a per or
    taoe value an% the number of shame wIthout nom-
    InoX or per value that my be feeueb by the cor-
    porstion en% the 4lasee8, If any, lnto whioh euoh
    shares 6re dirfded.
         ',
          . . .
gonoreblo   UeorRe N.            Page 4
                        Che:)pard,


           "id) The number of aheres without nomIual,
     or par value subeorlbed and the actual oonaitlem-
     tion reoelrad by the oorporatlonfor such ahareai
     an6 upon raoelrin,?such oertifioateIt shall be
     the duty of the f3oretary of :taha, on payment or
     orrloe reaiiand franehlae tax duo, to rile and ca-
     oora the oherter, or amenbmnt thanof, of auah
     oorporetlonan0 to give hfa omrtlrIoateahowinG
     the reoora theraor, provided, howevar, the #took-
     holder8 or any oorporatloncruthor'trind:the Imu-
     81148 0r shares or its atook wIthout norain or
     par value shall be requirea, In good faith, to
     aubacrlbs an% per for at leant ten per oeat of
     the authorized share@ to ba laaud without nom&
     nal or par value kr0r8 6al% corporationshall
     be oharterad or hare its eharter ~andad 80 aa
     to authorlee the iaauaaae o? aharea without par
     or noszlnarralue$ protldad further that In no
     event the amount ao paid shall b8 lma than
     $25,000.00.*
          Row the raoba @en    in your request, we pther
that there ia no doubt but that our opinion Ho. O-3594 lm
applloableto the lO$ of the authorized aharea of non-par
talue oorporatlonathet are required to ba aubaorlbad and
paid ror soooraing to eub8eotIon (4) ai Artlole 15384, aupra.
This requmat oonoarna tha texabllltyof the mining     90$
or the authorized,but maubaorlba6, non-par value atoek o;C
auoh a oopporetloa.
              rind nothlng ln tha law dealing with non-par
           :::e
eorporatlonawhlah would Indloata that the 90$ of tha non-
par value or mminal value atook that la authorized an4 \UI-
aubsoribeb ahou.lUba tared under the prorlelonnof mild
Rouw Bill MO. 8. We believe that It is an orIgi.nalLuaus
of ths stook or mob a aorporatfonW!tIl auoh tW       aa tit10
to the stook haa pfi844a to the original aubaortbers or sale
corporate atook. Ye think tho rule aa 8rpreaaeO in our opln-
ion ?lo. O-3594, an% oopled herein, la appllosblean% oontral-
llng;in answerI% the question subsltted by you.